CRIST, Presiding Judge.
Jost (seller) appeals a jury verdict of $1,401.68 entered for Shurtz (broker). This case is before us for the third time on appeal. Again, we must dismiss the appeal as premature.
This court dismissed seller’s previous appeal as premature, because the judgment appealed from did not dispose of Count II of broker’s petition against seller. Shurtz v. Jost, 647 S.W.2d 580 (Mo.App.1983). Broker subsequently dismissed Count II of his petition without prejudice. On July 25, 1983, seller again filed a notice of appeal with the circuit court.
Because the judgment of May 20, 1980 did not dispose of all issues presented, this judgment was merely an interlocutory order. Bolin v. Farmers Alliance Mut. Ins. Co., 549 S.W.2d 886, 889 (Mo. banc 1977). The record shows no action taken by the trial court to transform the interlocutory order into a final judgment. Warmann v. Ebeling, 669 S.W.2d 577, 578 (Mo.App.1984). Broker’s dismissal without prejudice of Count II in his petition does not have the effect of changing an interlocutory order to a final judgment absent further action by the trial court. See Bolin at 891.
Appeal dismissed.
PUDLOWSKI and SIMON, JJ., concur.